IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





AP-75,882


EX PARTE ALBERT LAWRENCE EHRET, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 50,187-E IN THE 108TH  DISTRICT COURT

FROM POTTER COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of
marihuana and sentenced to ten years' imprisonment and a ten thousand dollar fine.  The Seventh
Court of Appeals affirmed his conviction. Ehret v. State, No. 07-05-201-CR (Tex. App.-Amarillo,
delivered June 1, 2006).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to inform him of
his right to file a pro se petition for discretionary review.
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, we find that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the
judgment of the Seventh Court of Appeals in Cause No. 07-05-201-CR that affirmed his conviction
in Case No. 50,187-E from the 108th Judicial District Court of Potter County.  Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997).  Applicant shall file his petition for discretionary review with
the Seventh Court of Appeals within 30 days of the date on which this Court's mandate issues.

Delivered: April 2, 2008
Do not publish